Citation Nr: 1218408	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  07-38 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for left foot hallux valgus.

2.  Entitlement to an evaluation in excess of 10 percent for right foot hallux valgus, with residuals of fracture to the 3rd metatarsal prior to February 7, 2011.

3.  Entitlement to an evaluation in excess of 20 percent for right foot hallux valgus and healed 3rd metatarsal fracture with metatarsalgia, recurrent plantar fasciitis, hammertoes of the right 2nd, 3rd, and 4th toes, intractable plantar keratosis, and  degenerative joint disease of the right 1st metatarsophalangeal joint since February 7, 2011.

4.  Entitlement to a total disability evaluation based on individual unemployability (TDIU). 

5.  Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of suspected cancerous lesion removal.



REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The appellant served on active duty from August 1958 to August 1960. 

This appeal comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Denver, Colorado, Department of Veterans Affairs (VA) Regional Office (RO).  The matters were previously before the Board in December 2010, at which time they were remanded for additional development.  The requested action has been completed and the matters are again before the Board for further appellate consideration.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's left foot disability has been manifested by pain, limited motion in the great toe, weakness, fatigability, lack of endurance, cramping, and limping resulting in severe disability.
2.  Throughout the period on appea1 (both before and since February 7, 2011), the Veteran's right foot disability has been manifested by pain, limited motion in the great toe, weakness, fatigability, lack of endurance, cramping, and limping resulting in severe disability.

3.  The Veteran's left lower lip disfigurement was not due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault, including the misdiagnosis of squamous cell carcinoma, on the part of VA medical providers in 2000.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 30 percent for left foot hallux valgus have been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.1, 4.2, 4.3, 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5284 (2011).

2.  For the period prior to February 7, 2011, the criteria for an evaluation of 30 percent for right foot hallux valgus, with residuals of fracture to the 3rd metatarsal, have been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5284 (2011).

3.  The criteria for an evaluation in excess of 30 percent for right foot hallux valgus and healed 3rd metatarsal fracture with metatarsalgia, recurrent plantar fasciitis, hammertoes of the right 2nd, 3rd, and 4th toes, intractable plantar keratosis, and  degenerative joint disease of the right 1st metatarsophalangeal joint, have been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5284 (2011).

4.   The criteria for compensation under the provision of 38 U.S.C.A. § 1151 for residuals of suspected cancerous lesion removal due to VA treatment have not been met. 38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date. 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the appellant nor her representative has demonstrated any prejudicial or harmful error in VCAA notice, and, as discussed herein, the Board has identified none. 

In November 2004, VA sent the Veteran a letter informing him of the types of evidence needed to substantiate his increased rating claims and its duty to assist him in substantiating his claims under the VCAA.  Similar letters were sent to him in March 2006, December 2010 and April 2011.  The letters informed the Veteran that VA would assist him in obtaining evidence necessary to support his claims such as medical records, employment records, or records from other Federal agencies.  The Veteran was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to her claim.  See 38 C.F.R. § 3.159(b)(1).  The March 2006 and April 2011 letters also describe how VA determines disability ratings and effective dates.  

The Board acknowledges that the content of the letters did not fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as later amended, regarding VA's duty to notify and assist.  However, the Board finds that any error in notice is non-prejudicial.  Although the Veteran did not receive Dingess notice until after initial adjudication of the issues on appeal, it is clear that he was provided with the opportunity to participate in the processing of his claims so as to render any defect in notice non-prejudicial.  For example, the January 2005 rating decision, the September 2007 SOC, and the August 2010 and January 2012 SSOCs explained the basis for the RO's action, and the SOCs and SSOCs provided him with additional 60-day periods to submit more evidence.

It appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  Thus, is the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims and to respond to VA notices.  

With regard to the duty to assist, the claims file contains the Veteran's service treatment records and VA treatment records.  VA examinations with respect to the issue on appeal were obtained in November 2004, March 2006, and February 2011, pursuant to 38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide an examination or to obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate because they are based on detailed and thorough physical examinations, and information pertinent to the rating criteria was solicited by the VA examiners.  

Thus, based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  Essentially, all available evidence that could substantiate the claims has been obtained.


II. Pertinent Legal Criteria and Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.   Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).


1.  Increased Rating-Bilateral Foot

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).
In determining the level of impairment, the disability must be considered in the context of the whole recorded history.  38 C.F.R. § 4.2, 4.41 (2011).  An evaluation of the level of disability present also includes consideration of the functional impairment of the appellant's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2011).

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  In Hart v. Mansfield, the Court extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007).  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be assigned where the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011).

When all of the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When, after consideration of all of the evidence and material of record in an appropriate case before VA, there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups.  See §§  4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2011). 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2011).

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.  Regulations provide that when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

Diagnostic Code 5276 provides ratings for pes planus (flatfoot).  Mild flatfoot with symptoms relieved by built-up shoe or arch support is rated as noncompensably (0 percent) disabling.  Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20 percent disabling for unilateral disability, and is rated 30 percent disabling for bilateral disability.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances, is rated 30 percent disabling for unilateral disability, and is rated 50 percent disabling for bilateral disability.  38 C.F.R. § 4.71a, Diagnostic Code 5276. 

Diagnostic Code 5277 provides ratings for bilateral weak foot. For symptomatic condition secondary to many constitutional conditions, characterized by atrophy of the musculature, disturbed circulation, and weakness, the underlying condition is to be rated, with a minimum rating of 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5277. 

Under Diagnostic Code 5278, acquired claw foot (pes cavus) with all toes tending to dorsiflexion, limitation of dorsiflexion at the ankle to a right angle, shortened plantar fascia, and marked tenderness under the metatarsal heads warrants a 20 percent evaluation if unilateral and a 30 percent evaluation if bilateral.  Claw foot with marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, and marked varus deformity warrants a 30 percent evaluation if unilateral and a 50 percent evaluation if bilateral.  38 C.F.R. § 4.71a, Diagnostic Code 5278. 

Diagnostic Code 5279 provides a 10 percent disability rating for anterior metatarsalgia (Morton's disease), whether unilateral or bilateral.  38 C.F.R. § 4.71a, Diagnostic Code 5279. 

Diagnostic Code 5280 provides ratings for unilateral hallux valgus.  Unilateral hallux valgus that is severe, if equivalent to amputation of great toe, is rated 10 percent disabling.  Unilateral hallux valgus that has been operated upon with resection of metatarsal head is also rated 10 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5280. 

Diagnostic Code 5281 provides that unilateral severe hallux rigidus is to be rated as severe hallux valgus.  A Note to Diagnostic Code 5281 provides that the rating for hallux rigidus is not to be combined with claw foot ratings.  38 C.F.R. § 4.71a, Diagnostic Code 5281. 

Diagnostic Code 5282 provides ratings based on hammer toes.  Hammer toe of a single toe is rated noncompensably (0 percent) disabling.  Unilateral hammer toe of all toes, without claw foot, is rated 10 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5282.

Diagnostic Code 5283 provides ratings based on malunion or nonunion of tarsal or metatarsal bones.  Moderate malunion or nonunion of tarsal or metatarsal bones is rated 10 percent disabling; moderately severe malunion or nonunion of tarsal or metatarsal bones is rated 20 percent disabling; and severe malunion or nonunion of tarsal or metatarsal bones is rated 30 percent disabling.  A Note to Diagnostic Code 5283 provides that malunion or non-union of tarsal or metatarsal bones with actual loss of use of the foot is rated 40 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5283.

Diagnostic Code 5284 provides for a 10 percent rating for moderate foot injury, a 20 percent rating for moderately severe foot injury and a 30 percent rating for severe foot injury. 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2010). 

As a general matter, the Board observes that the words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." See 38 C.F.R. § 4.6 (2011).

Factual Background

VA podiatry treatment records dated between 2004 and 2010 show that the Veteran was seen on numerous occasions for his bilateral foot conditions.  Such treatment records consistently reported that the Veteran had recurrent metatarsalgia, plantar fasciitis, and a painful tyloma sub on the 5th metatarsal.  Examiners reported that the Veteran had right hallux valgus, and hammertoes on the right 2nd, 3rd, and 4th toes.  There was fat pad atrophy with rearfoot varus and  ankle equinus.  He had a recurrent subtyloma on the 5th metatarsal head on the right foot.  There was pain with palpation on the 2nd and 3rd metatarsal heads and just proximal to the head.  No edema, ecchymosis,or erythema was present.  Examiners also reported that the Veteran had normal, non painful range of motion in the subtalar joints, midtarsal joints, and metacarpophalangeal joints.   He was diagnosed with metatarsalgia, and bilateral intractable plantar keratosis.  Treatments have consisted of anti-inflammatories, debridements, and orthotics, including extra depth shoes and inlays.

A November 2004 VA examination report shows that the Veteran presented with a history of left foot hallux valgus and right foot hallux valgus with a third metatarsal fracture.  The Veteran reported that both conditions were symmetrical and were aggravated by standing more than three minutes and wearing the wrong kind of shoes.  He could not do any running, jogging, or any jumping activities.  He stayed away from such activities to alleviate the problem.  He also felt better wearing the proper insoles and shoes.   

On physical examination, the examiner reported that metatarsalgia was present right, more than the left.  Hallux valgus was 60 degrees on the right and 20 degrees on the left with chronic pains.  The examiner could only get 20 degrees of extension bilaterally and the flexion of 0-15 degrees at the MTP joint level, but immediately decreased with three Deluca repetitions on the right to 15 degrees of extension and flexion of 0-5 degrees.  On the left, extension was 0-15 degrees and flexion was 0-10 degrees.  More likely because of the hallux valgus and because of the DJD changes.

The right foot showed second, third, and fourth mild to moderate hammertoes and also a little callus bilaterally under the MTP joint on the sole level, but no evidence of any skin abnormalities like fissures, blisters or any intertrigo or any fungal toenail infections.  No evidence of any Raynaud's type of problems.  Vascularity was normal.  Also, on the right side, more than the left, there was a heel fat pad atrophy.  The third metatarsal site on the right side, which had completely healed, was still tender on pressure.  The Veteran was diagnosed with right foot 60 degree hallux valgus with MTP joint DJD and healed third metatarsal fracture with residual chronic recurrent pains.  He was also diagnosed with left foot hallux valgus with MTP joint DJD with chronic recurrent pains.

The Veteran was diagnosed with right foot 60 degree hallux valgus with MTP (metatarsophalangeal) joint DJD (degenerative joint disease) and healed third metatarsal fracture with residual chronic recurrent pains.  He was also diagnosed with left foot hallux valgus with MTP (metatarsophalangeal) joint DJD (degenerative joint disease) with chronic recurrent pains.

A March 2006 VA examination report shows the examiner noted that the Veteran had a diagnosed case of status post 3rd metatarsal fracture, which had completely healed, and there was no recurrence, no redness, no Raynaud's presently, no evidence of any foot drop or foot drag.  He had bilateral pes cavus  and severe bilateral hallux valgus, with MTP joint arthritis, and also plantar fasciitis, metatarsalgia, and a recent tylomas excision at the right 5th metatarsal MTP level at the sole level.

Present complaints were that, in both feet, he had to keep weight shifting because standing on the toes and heels was more or less even on trial painful.  Both of these conditions could aggravate the pain, especially when on putting any pressure at the MTP level of the big toe.  He walked with proper shoes and supports and also with a heel lift as advised by a podiatrist.  The pain could get aggravated sometimes even by walking between 500-1000 feet, with more than usual pain  He experienced, daily 24 hour pain (e.g, night pain, early morning pain, cold weather pain).  Sometimes the pain could be in the range of moderate to more than moderate level, even sometimes up to 15 times per month.  Then he just sits, relaxes, wears proper shoes, uses moist heat, rubbing, massage, and pain medication, but none of this completely relieved the pain.  He was not presently using any pick-up walker or any wheelchair.  He also avoided situations where he needed to squat, kneel, crawl or go up and down stairs because they aggravated the pain in his feet.

Physical examination of both feet revealed bilateral pes cavus and normal Achilles/calcaneal alignment.  While standing, there was a tendency to put the foot pressure, that is the weight bearing, more on the metatarsal areas and also the lateral border, and did not put much over the bilateral big toe MTP joint.  Also noted in this normal standing position was that both the big toes stayed 25 degrees above the floor level, and even in the gait pattern, they did not strike the floor in the take-off phase.  There was no other asymmetry of the hind foot detected.  Regarding the small toes that is the 2nd, 3rd, 4th and 5th toes, there was a mild hammertoe noted on the 2nd, 3rd, and 4th only on the right.  But in that area of the toes, there was no significant complaint of pain.  On both feet, the Veteran could stand on the heels and toes, but there was evidence of metatarsalgia and plantar fasciitis bilaterally.  

On the sole of the foot, there were no calluses, no evidence of any fissures, intertrigo, any blisters.  Only a very minimal thickening at the MTP level of the big toe, and a recently excised tyloma on the right 5th toe MTP level in the sole area, with a dry scab.  No evidence of any acute cellulitis.  On palpation, there were no typical symptoms of any Morton's neuroma.  However, on palpating both heels, right more than left, there was a heel fat pad atrophy.   All of the toes had normal nails, pulp, and vascularity.   Both feet were warm, no Raynaud's type of findings, and no redness or any other discoloration.  There was also no edema, ecchymosis, hyperpigmentaion or any static edema or static venous congestion or any erythema.

The examiner indicated that when performing the examinations and because of the Veteran's pain, he noticed a lot of protective nature and it was very difficult for the Veteran to even put the shoes on and start walking because of the bad pain, which was a very, very chronic problems.  The examiner further reported that at that time, when he was having the pain during ambulation, he noted a tendency of pelvic tilt to the right side at a lower level, and also a mild to moderate limping and listing noted bilaterally, but not use of any assistive devices.  The examiner indicated that on the whole, he noticed endurance and the pain related condition to cause all of the problems.  

Regarding the hallux valgus of the big toe, there was 60 degrees on the right and 35 degrees on the left.  Extension, bilaterally of the big toes was similar--0-20 degrees.  He could get beyond that passively, but there was pain and at that time there was no flexion.  Both of the big toes stayed 25 degrees above the neutral, although passively he could bring it to the neutral, but it was very painful, pain reaching a 4/10 scale.

The examiner diagnosed the Veteran with right foot severe hallux valgus, big toe, with metatarsophalangeal degenerative joint disease and also 2nd, 3rd, and 4th toe mild to moderate hammertoe and a healed 3rd metatarsal fracture, right heel fat pad atrophy, metatarsalgia and plantar fasciitis, with chronic pain.  He was also diagnosed with left big toe metatarsophalangeal degenerative joint disease, severe hallux valgus, plantar fasciitis, metatarsalgia, and also heel fat pad atrophy, associated with chronic pains.

A February 2011 VA examination report shows that the Veteran complained of experiencing a daily, achy type of pain that averaged a pain level of 6 on the right foot and a pain level of 3 on the left foot.  The pain was located on the entire right foot, but mostly on the metatarsal heads on the plantar surface of the foot.  The condition caused weakness, fatigue after walking for more than one block, and complaints of cramps on his right and left foot and right and left lower legs.  The pain was worse when standing and walking and he denied any pain with rest.  Ibuprofen and flexeril were as needed for pain and muscle cramps.  Corrective devices include depth shoes with inserts that were provided by the VA Clinic.

On physical examination of the right foot, there was no swelling.  Hallux valgus was to 60 degrees.  There were mild 2nd, 3rd, and 4th hammertoes and a tylomas sub-fifth metatarsal head without evidence of infection.  First great toe with extension was 0-20 degrees and minimal flexion due to overriding of great toe over (anterior) to second toe due to severe hallux valgus.  There was a diffuse dull pain with range of motion of all toes.  Motor and sensory was intact.  Tenderness to palpation over the metatarsal heads on the plantar surface.  No tenderness to palpation to the Achilles tendon.  There was no evidence of shoe wear, but the Veteran had recently received his current shoes.  Calacaneal alignment was normal with and without weight bearing.

With regard to the left foot, there was no swelling.  Hallux valgus was 55 degrees. Range of motion of the toes was within normal limits except for great toe extension, which was 0-20 degrees and flexion was 0-15 degrees.  There was diffuse dull pain with range of motion to all toes. No tenderness with palpation  to the Achilles tendon.  There was no evidence of shoe wear, but the Veteran had recently received his current shoes.  Calacaneal alignment was normal with and without weight bearing.

With regard to Deluca, there was no significant change in the active range of motion following repeat testing times three against resistance and, so, no additional loss of range of motion was recommended for the bilateral feet due to painful motion, weakness, impaired endurance, incoordination, or instability.

The examiner diagnosed the Veteran with right foot hallux valgus with healed 3rd metatarsal fracture with the following residuals:  metatarsalgia, recurrent plantar fasciitis, hammertoes of the right 2nd, 3rd, and 4th toes, intractable plantar keratosis, degenerative joint disease of the right 1st metatarsophalangeal joint, and no evidence of instability.  The examiner opined that the Veteran's metatarsalgia, recurrent plantar fasciitis, hammertoes of the right 2nd, 3rd, and 4th toes, intractable plantar keratosis, degenerative joint disease of the right 1st metatarsophalangeal joint, were at least as likely as not caused by or a result of his service connected right hallux valgus and residuals of right 3rd metatarsal fracture and were consistent with the natural progression of such conditions. 

The examiner also diagnosed the Veteran with left foot hallux valgus with chronic pain and degenerative joint disease of the left first metatarsophalangeal joint, which
was at least as likely as not caused by or a result of his service-connected hallux valgus.  She further indicated that the condition was consistent with the natural progression of his left foot hallux valgus.   She also indicated that there was good documentation that the Veteran had continuous progression symptoms that were consistent with sequelae of left hallux valgus.

Legal Analysis

The Veteran's foot disabilities are rated under 38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5280 and 5284.  DC 5280 provides a maximum rating of 10 percent for unilateral hallux valgus.  It provides for a 10 percent rating for operated with resection of metatarsal head and also provides a 10 percent for severe hallux valgus if equivalent to amputation of the great toe. 38 C.F.R. § 4.71a, DC 5280.  
DC 5284 provides ratings for residuals of other foot injuries.  Moderate foot injuries are rated 10 percent disabling; moderately severe foot injuries are rated 20 percent disabling; and severe foot injuries are rated 30 percent disabling. A Note to DC 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling. 38 C.F.R. § 4.71a, DC 5284. 

A.  Left Foot

The Veteran seeks an increased rating for his service-connected left foot disability.  
In weighing the clinical evidence of record, the Board finds that a 30 percent evaluation is warranted for the Veteran's left foot disability.

In this regard, the record reflects that he has asserted his foot disability is very painful, including constant, 24 hour left foot pain, which sometimes could be in the moderate to more than moderate range up to 15 times per month.  In this regard, the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss pain and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465  (1994).  Additionally, the Veteran's statements are deemed to be credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307 -08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005). 

The clinical evidence of record shows that the Veteran's left foot is also manifested weakness, cramps, the inability to walk more than one block or more than 500-1000 feet.  The evidence also shows that it is manifested by decreased limitation of motion, including in the big toe which stayed 20-25 degrees above floor level and did not strike to floor level in the take-off phase.   The record also shows that the Veteran has been fitted by VA for special orthotics (including extra depth shoes and inserts), but that neither these corrective devices nor rest, massages, moist heat, or pain medication completely relieved his bilateral foot pain.  The record further shows that the Veteran has indicated that he avoided physical activities such as running, jogging, standing, jumping, squatting, kneeling, or crawling activities, or going up and down stairs because such activities aggravated the pain in his left foot. The record also shows that the Veteran has been clinically observed as having a protective nature and that it was very difficult for him to put shoes on and start walking because of the pain.  He was also observed as having mild to moderate limping and listing on his left side.

Based on this evidence, the Board finds that the Veteran's left foot disability symptomatology more nearly approximates severe symptomatology, as required for a 30 percent rating under Diagnostic Code 5284.  See also 38 C.F.R. §§ 4.40, 4.45, 4.59.  

The Board also finds that the Veteran's left foot disability is not manifested by symptomatology that more nearly approximating that of a loss of use of the left foot at any time, as required for a 40 percent disability rating under Diagnostic Code 5284.  In this regard, the record contains no evidence that the Veteran is unable to use his left foot at all or that he would be equally well-served by an amputation stump with a prosthetic foot.  Indeed, his treatment records, VA examination reports, and his own statements indicate that he is able to walk, even if with some pain.  Further, although the February 2011 VA examination reports show that he uses a single point cane for walking, such cane use is due to left knee pain and not his left foot disability.  The Board notes that left foot pain upon walking is contemplated by the 30 percent rating under Diagnostic Code 5284.  

The Board has considered whether the Veteran is entitled to a higher evaluation under any other applicable diagnostic codes and finds that Diagnostic Code 5278, pertaining to acquired claw foot (pes cavus) is warranted.  Under this code, a 50 percent evaluation is warranted for bilateral foot claw foot with marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, and marked varus deformity.  However, although the record shows that the Veteran has pes cavus, there is no evidence that it is manifested by marked contraction, a dropped forefoot, or marked varus deformity.  Therefore, he is not entitled to an evaluation in excess of 30 percent under Diagnostic Code 5278. 

The Board also notes that a 50 percent evaluation is available under Diagnostic Code 5276, which pertains to acquired flatfoot.  However, because the record does not show that the Veteran has been diagnosed as having such disability, this Diagnostic Code is not available for application.
Therefore, in light of the clinical findings of record and the Veteran's own lay reports of pain, weakness, cramping, lack of endurance, the Board finds that the 30 percent disability evaluation granted in this decision adequately compensates the Veteran for the pain and functional loss he experiences when using his left foot.  As the Veteran's disability picture has remained fairly stable throughout the rating period on appeal, the Board concludes that staged ratings are not for application.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has considered whether a higher evaluation can be granted under other potentially applicable diagnostic codes.  However, the preponderance of the evidence is against assignment of a higher evaluation.

B.  Right Foot

The Veteran asserts that an increased evaluation are warranted for his service-connected right foot disability.  At the outset, the Board observes that in the January 2005 rating decision, the RO continued the previously assigned 10 percent evaluation for the Veteran's right foot disability.  Subsequently, in a January 2012 rating decision, the RO assigned the Veteran's right foot disability a 20 percent evaluation, effective February 7, 2011.  Therefore, the analysis below will consider both periods.

In weighing the clinical evidence of record, the Board finds that a 30 percent evaluation is warranted for the Veteran's right foot disability throughout the entire rating period on appeal (e.g.--both prior to, and since February 7, 2011).

In this regard, the record reflects that the Veteran has consistently reported that his right foot was very painful, including constant, 24 hour left foot pain, which sometimes could be in the moderate to more than moderate range up to 15 times per month.  The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss pain and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465  (1994).  Additionally, the Veteran's statements are deemed to be credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307 -08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005). 

The clinical evidence of record, including the November 2004, March 2006, and February 2011 VA examination reports, shows that the Veteran's right foot has been manifested weakness, cramps, the inability to walk more than 500-1000 feet, or the ability to stand longer than 15 minutes.  The evidence also shows that it is manifested by decreased limitation of motion, including in the big toe which stayed 20-25 degrees above floor level, minimal flexion due to overriding of the great toe over to the second toe due to severe hallux valgus and a great toe that did not strike to floor level in the take-off phase. It has also been reported that his right foot was tender to palpation over the metatarsal heads on the plantar surface. The record also shows that the Veteran has been fitted by VA for special orthotics (including extra depth shoes and inserts), but that neither these corrective devices nor rest, massages, moist heat, or pain medication (including Ibuprofen and flexeril) completely relieved his bilateral foot pain.  The record further shows that the Veteran has indicated that he avoided physical activities such as running, jogging, standing, jumping, squatting, kneeling, or crawling activities, or going up and down stairs because such activities aggravated the pain in his left foot.

Based on this evidence, the Board finds that the Veteran's right foot disability symptomatology more nearly approximates severe symptomatology, as required for a 30 percent rating under Diagnostic Code 5284.  See also 38 C.F.R. §§ 4.40, 4.45, 4.59.  

The Board finds that the Veteran is not entitled to an evaluation in excess of 30 percent for his right foot disability at any time during the period on appeal because there is no evidence that it was manifested by symptomatology that more nearly approximating that of a loss of use of the right foot at any time, as required for a 40 percent disability rating under Diagnostic Code 5284.  In this regard, the record contains no evidence that the Veteran is unable to use his right foot at all or that he would be equally well-served by an amputation stump with a prosthetic foot.  Indeed, his treatment records, VA examination reports, and his own statements indicate that he is able to walk, even if with some pain.  Further, although the February 2011 VA examination report shows that he uses a single point cane for walking, such cane use is due to left knee pain and not his right foot disability.  The Board notes that right foot pain upon walking is contemplated by the 30 percent rating under Diagnostic Code 5284.  

The Board has considered whether the Veteran is entitled to a higher evaluation under any other applicable diagnostic codes and finds that Diagnostic Code 5278, pertaining to acquired claw foot (pes cavus) is warranted.  Under this code, a 50 percent evaluation is warranted for bilateral foot claw foot with marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, and marked varus deformity.  However, although the record shows that the Veteran has pes cavus, there is no evidence that it is manifested by marked contraction, a dropped forefoot, or marked varus deformity.  Therefore, he is not entitled to an evaluation in excess of 30 percent under Diagnostic Code 5278. 
The Board also notes that a 50 percent evaluation is available under Diagnostic Code 5276, which pertains to acquired flatfoot.  However, because the record does not show that the Veteran has been diagnosed as having such disability, this Diagnostic Code is not available for application.

Therefore, in light of the clinical findings of record and the Veteran's own lay reports of pain, weakness, cramping, lack of endurance, the Board finds that the 30 percent disability evaluation granted in this decision adequately compensates the Veteran for the pain and functional loss he experiences when using his right foot.  

In assigning the 30 percent evaluation, the Board observes that prior to February 7, 2011, the AOJ classified the service-connected disability as hallux valgus with residual fractures of the 3rd metatarsal.  However, the Board remanded the issue noting that there was evidence of pes cavus, arthritis, hammertoe deformity, tylomas, fasciitis, metatarsalgia and fat pad atrophy.  The February 2011 VA examination report did not establish that the Veteran became worse on the day of examination.  Furthermore, the Board had already determined that the other diagnoses were inextricably intertwined with the issue on appeal.  Therefore, we conclude that the disability has not materially changed and that a uniform evaluation is warranted throughout the period on appeal.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has considered whether a higher evaluation can be granted under other potentially applicable diagnostic codes.  However, the preponderance of the evidence is against assignment of a higher evaluation.

Extraschedular Consideration

The Board has also considered whether an extraschedular rating is 
warranted for the Veteran's bilateral foot disabilities.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).
Here, the rating criteria for the disabilities at issue reasonably describe the Veteran's bilateral foot disabilities level and symptomatology.  Thus, as the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluations are adequate, and no referral for an extraschedular evaluation is required.  Id.

2.  Section 1151

The law provides that compensation may be paid for a qualifying additional disability not the result of the Veteran's willful misconduct, caused by hospital care, medical or surgical treatment, or examination furnished the Veteran when the proximate cause of the disability was: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not recently foreseeable.  38 U.S.C.A. § 1151 (2011).

VA regulations provide that benefits under 38 U.S.C.A. § 1151(a) for claims received by VA on or after October 1, 1997, as in this case, for additional disability due to hospital care, medical or surgical treatment, examination, require actual causation not the result of continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished, unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361 (2011).

If additional disability is shown to exist, the next consideration is whether the causation requirements for a valid claim have been met.  In order to establish actual causation, the evidence must show that the medical or surgical treatment rendered resulted in the Veteran's additional disability.  See 38 C.F.R. § 3.361(c)(1) (2011).

In addition, the proximate cause of the disability claimed must be the event that directly caused it, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d) (2010).  It must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability, and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider or that (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the informed consent of the Veteran or the Veteran's representative.  

To establish the proximate cause of an additional disability or death, it must be shown that there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination.  Whether the proximate cause of a Veteran's additional disability or death was an event not recently foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d) (2011).


Factual Background

VA outpatient shows that in January 2000, the Veteran presented to the Dermatology Clinic after having had a biopsy performed on a growth on the right lower lip, which was read by a Denver VA pathologist as squamous cell carcinoma, infiltrating type.  The examiner recommended that the Veteran be referred to "Plastic surgery and Denver VA Pathology ASAP for excision of the lesion.  The lesions extends to the vermillion border of the right lower lip.  I feel better the lesion excised rather than with electrodessication."  

A February 16, 2000 Plastic Surgery note, shows that a nurse practitioner spoke to the Veteran and his wife and he understood that his lesion was squamous cell carcinoma which needed excision.  They were to come into the clinic on Tuesday to discuss the procedure, a complete work-up was to be performed on Wednesday, and the surgery was scheduled for Thursday, February 24, 2000.

A February 22, 2000 Plastic Surgery Note shows that the Veteran was a 63 year old male with chronic sun damage, who presented with a biopsy that was proven to be invasive squamous cell carcinoma of the left lower lip.  On physical examination, the Veteran had a scaly, crusty lesion about 2 centimeters in dimension on the left lower lip.  The examiner's assessment was squamous cell carcinoma of the lower lip.  He noted that the lesion was likely amenable to primary excision with closure and the defect was likely to be less than 25% of the lower lip with 1 centimeter margin.  
 
A February 23, 2000 VA consent form shows that the Veteran understood that he was to undergo an excision of a lip lesion to remove lower lip cancer.  His alternatives to the procedure were to do nothing or undergo cryotherapy, radiation therapy, or serial excision and microscopic examination of skin cancers.  The benefits of the procedure was removal of lower lip cancer and the risks of the surgery were bleeding, infection, denervation, and the need for more surgery.  He was told that if he refused the procedure, the possible results may be persistent cancer.

February 24, 2000 records show that the Veteran's preoperative diagnosis was squamous cell of the right lower lip.  He underwent an excision of the right lower lip lesion with primary wound closure.  The post operative diagnosis was that of squamous cell carcinoma of the right lower lip.

A February 25, 2000 pathology report of the mass removed during the Veteran's February's surgery, shows that it was diagnosed as extensive actinic change and solar elastosis with no evidence of malignancy.

The record reflects that following his February 2000 surgery, the Veteran had some scarring, shortening and tightening of the right lower labial vestibule, which made it difficult for his to wear his lower denture.  He was seen again at the Denver VA Medical Center and assessed by the on-staff prosthodontist, who determined that he would benefit from mandibular implants to help stabilize his denture.  In October 2003, the Veteran received a staple implant.

In a December 2010 Remand, the Board requested that the Veteran's January 2000 and February 2000 biopsy be re-read.  In a March 2011 report, Dr. S. N., a VA pathologist, in reference to the Veteran's February 2000 pathology report , indicated that she and D. N. had re-reviewed the case and that there was no change in the diagnosis and there was "no evidence of squamous cell carcinoma of this specimen."  In another March 2011 report, Dr. S. N.,in reference to the Veteran's December 1999 right lower lip skin punch biopsy which revealed superficially invasive squamous cell carcinoma involving the deep surgical margin, reported that the diagnosis remained unchanged.  Dr. N. further indicated that Dr. M. P. had reviewed the case also and concurred with the diagnosis.   

In December 2011, Dr. G. B. D., Director of the Compensation and Pension Unit, in summarizing the biopsies and re-reviews, stated the, "original biopsy in 1999 showed a squamous cell carcinoma.  The second biopsy in 2000 did not show cancer but did show actinic changes which are non-malignant but related to skin cancer."


Legal Analysis

The Veteran maintains that he is entitled to compensation under the provisions of 38 U.S.C.A. § 1151 for lower lip disfigurement as a result of surgery performed in February 2000 at the Denver VA Medical Center.  He specifically contends that the Denver VAMC misdiagnosed him with cancer, thereby causing him to have unnecessary surgery on his lower lip, which has permanently disfigured him.

However, the Board finds that the clinical evidence of record weighs in favor of a finding that the Veteran was properly diagnosed and that surgery was properly performed in February 2000.  In this regard, the record demonstrates that the need for the Veteran's February 2000 surgery was based on a February 1999 biopsy, which revealed that he had squamous cell carcinoma on his right lower lip.  A February 22, 2000 VA Plastic surgery note shows that the examiner, after an examination of the Veteran and a review of his biopsy, also assessed the Veteran as having squamous cell carcinoma of the lower lip, which he indicated would be likely amenable to primary excision with closure.  In March 2011, in response to the Board's request to re-review the January 1999 biopsy, Dr. S. N. stated that the diagnosis of superficially invasive squamous cell carcinoma of the right lower lip remained unchanged.  She also indicated that another examiner had also reviewed the case and that such examiner also concurred with the diagnosis.  

The Board acknowledges that the February 25, 2000 pathology report, as well as March 2011 re-reviews of such report, show that the Veteran was diagnosed with actinic changes and solar elastosis with no evidence of malignancy.  However, the fact still remains that the January 1999 biopsy showed that the Veteran had right lower lip squamous cell carcinoma which was successfully removed during his February 24, 2000 surgery.

The Board further notes that no clinical evidence has been presented to show that the Veteran did not indeed have right lower lip squamous cell of the carcinoma prior to, and at the time of, his February 24, 2000 surgery or that surgery was not medically necessary.  The only evidence that the Veteran has provided in support of his claim is his own lay statements.  The Board notes that the Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his claim; however, he has not done so. See 38 U.S.C.A. § 5107(a) (West 2002) (it is a claimant's responsibility to support a claim for VA benefits).  

As to the Veteran's statements indicating his belief that he was misdiagnosed with right lower lip squamous cell carcinoma and that surgery was not necessary , these statements relate to the type of internal medical process as to which the courts have found lay witnesses are not competent to opine.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  The Veteran is not competent to establish that he can interpret a biopsy slide.

To the extent that he reports that he was told that a second biopsy did not show cancer, such statement is competent and correct.  Lay evidence is competent when reporting a contemporaneous diagnosis.  Jandreau v. Nicholson, 492 F3d. 1372 (2007).  However, in regard to the first biopsy slide, his statements are far less probative and less credible than the opinions of the skilled examiners.  Here, the initial reading and the re-reading establish a diagnosis of cancer.  If he implies that he was told that he never had cancer at any location, such statement would be inconsistent with the actual record and would not be credible.

The appellant may be under the impression that the second biopsy showing no cancer is indicative of error or fault.  He is mistaken.  The Board had each biopsy re-read.  The re-reading established that the initial diagnosis was correct.  Therefore, the decision to perform surgery was based upon a correct fact.  The second biopsy merely established that the cancer had not spread to the location of the second biopsy.  The second biopsy did not establish that he did not have cancer in the location of the first biopsy.

The evidence establishes that the surgery was performed based upon a finding of cancer.  That decision was correct based upon an initial reading and a re-interpretation of the biopsy.  Consequently, the Board finds that the more probative evidence fails to establish that the Denver VAMC misdiagnosed the Veteran and performed unnecessary surgery in February 2000 or that there was any other carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part.  The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2011), but does not find that the evidence is of such approximate balance as to warrant its application.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151.


ORDER

Entitlement to an evaluation of 30 percent for left foot disability is granted, subject to the laws and regulations governing the payment of VA compensation.

Entitlement to an evaluation of 30 percent for right foot disability prior to February 7, 2011 is granted, subject to the laws and regulations governing the payment of VA compensation.

Entitlement to an evaluation of 30 percent for right foot disability since February 7, 2011 is granted, subject to the laws and regulations governing the payment of VA compensation.

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of suspected cancerous lesion removal is denied.


REMAND

With respect to the Veteran's TDIU claim, a November 2011 letter shows that the RO/AMC noted that it had received the Veteran's completed VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) dated in July 2011.  It indicated that on such application, the Veteran reported that he had earned $10, 578.00 during the past 12 months, but that he did not provide any employer information.  As a result, the RO/AMC requested that the Veteran how the reported income was earned and/or provide the employers name and address.  Thereafter, in December 2011, the Veteran submitted a Social Security Administration Award letter dated in January 26, 2011, as well as a VA 21-4138 that pertained to the issue.  Such documents were received at the VA Appeals Management Center on February 22, 2012.  There is no evidence that the Veteran waived RO consideration of the additional evidence.  Rather, the December 2011 letter shows that the Veteran's representative specifically indicated that the documents were being submitted for RO records and review.  Therefore, the issue must remanded so that the RO/AMC can readjudicate the issue on appeal with consideration of this additional evidence.   Bernard v. Brown, 4 Vet.App. 384 (1993).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is requested.)

Readjudicate the TDIU issue on appeal with consideration of all of the evidence received since the last SSOC.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative an appropriate supplemental statement of the case provide then with an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


